Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed does not disclose that the composite material is continuous in the vertical direction.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-10 recite the limitation "the horizontal direction" in lines 2, 1 and 2, respectively.  There is insufficient antecedent basis for this limitation in the claim.  Claim 11 recites the limitation “the vertical direction” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 8-10, 14, 17are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Sutherland et al, U.S. Patent No. 5,981,020 in view of Shickel, U.S. Patent No. 4,784,891.
Sutherland et al discloses a first fabric layer having impregnated therein and bonded thereto a polyurethane material.  Directly adjacent to the fabric layer is a polyurethane foam material to which is 
  
Therefore, it would have been obvious to one of ordinary skill in the art to have employed a closed cell foam as the insulating foam layer in Sutherland in view of its art recognized suitability for this intended purpose.  
With regard to the limitation that the composite material has a consistent linear dimension within about 1% of total length in a coiled configuration compared with a linear configuration, an insulating value of greater than R=3 and is coilable, the material of Sutherland comprises the same layers made by the same process so it would be reasonable to expect that the material would have the same properties, because like materials must have like properties and the claimed structure and method of making the structure and method of making the Sutherland material are the same.  Also, “coilable” is construed as meaning able to be rolled into a coil.  The material of Sutherland could be rolled into a coil.  Further, Sutherland does not disclose and there is no reason to expect that rolling or unrolling the material would change the materials length.  
With regard to the particularly claimed thicknesses, it would have been obvious to one of ordinary skill in the art to have selected the appropriate thickness for each of the layers which produced a material having the desired weight, flexibility, breathability and insulating properties.  Thus, since R value is a measure of insulation, the person of ordinary skill would have been able to select particular materials and thickness which produced the desired amount of insulation.  
With regard to the claimed width of the layers, since Sutherland teaches a fabric, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have either formed or cut the material of Sutherland to the particular size needed for whatever the fabric was going to be used for, be that clothing, covers, insulation, etc.  Note that when the only difference between a prior art structure and a claimed structure is a recitation of relative dimensions and both structures would perform the same, the difference in size is not sufficient to patentably distinguish the claimed invention from a prior art product.  

Claims 1-4, 6, 8-11, 14-15, 17, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wachtell et al, U.S. Patent Application Publication No. 2013/0042983.
Wachtell discloses a rollable door.  The door comprises an insulating material such a polyurethane foam attached to a thermoplastic membrane.  See paragraph 0021.  The foam can be closed cell foam.  See paragraph 0023.  The thermoplastic membrane may comprise a PVC, rubbery or polyurethane membrane which can further comprise a fibrous reinforcement.  See paragraph 0020.   The structure can further comprise an additional membrane on the opposite side.  The additional membrane can be a cloth, plastic or rubber sheet. See paragraph 0031.  Wachtell discloses selecting foam density and thickness in order to provide the desired flexibility to the structure.  See paragraph 0029.  The material is seamless and flexible.  See paragraph 0025.  With regard to the limitation that the layers are continuous in the claims as amended 2/3/20, note that any gaps in the foam layer are optionally present, and thus not required, and if present can be gaps or simply weakened areas which do not prevent the foam from extending continuously.  See claims and paragraph 024.  With regard to amended claim 16, the track of Wachtell can be considered to be the claimed drum, since no structure is set forth for the drum.  
With regard to the limitation that each layer is seamless and continuous, Wachtell teaches that each layer, especially the foam layer, can either be in the form of blocks or a continuous layer.  See especially claim 1 of Wachtell. 
With regard to the limitation that the composite material has a consistent linear dimension within about 1% of total length in a coiled configuration compared with a linear configuration, an insulating value of greater than R=3, the material of Wachtell comprises the same layers made by the same process so it would be reasonable to expect that the material would have the same properties, because like materials must have like properties and the claimed structure and method of making the structure and method of making the Wachtell material are the same.  Further, Wachtell does not disclose and there is no reason to expect that rolling or unrolling the material would change the materials length.  
With regard to the claimed width of the layers, since Wachtell teaches a fabric, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have either formed or cut the material of Wachtell to the particular size needed for whatever the fabric was going to be used for, be that clothing, covers, insulation, etc.  Note that when the only difference between a prior art structure and a claimed structure is a recitation of relative dimensions and both structures would perform the same, the difference in size is not sufficient to patentably distinguish the claimed invention from a prior art product.  
Wachtell differs from the claimed invention because it does not disclose that the claimed thicknesses.  However, Wachtell discloses selecting foam density and thickness in order to provide the desired flexibility to the structure.  See paragraph 0029.  Therefore, it would have been obvious to have selected the particular thicknesses of the layers in order to provide a material having the desired flexibility and insulating properties. 
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wachtell et al, U.S. Patent No. 2013/0042983 as applied to claims above, and further in view of Leighton, U.S. Patent Application Publication No. 2012/0043031.  Wachtell discloses a rollable door as set forth above.  Wachtell differs from the claimed invention because it does not disclose that the first layer is longer than the other layers.  However, Leighton teaches a multi-layered material for use as rollable door.  Leighton teaches removing some layers at the edges to facilitate attaching the door to the frame means.  See paragraph 0029.  Therefore, it would have been obvious to have made the structure of Wachtell thinner by removing some layers and/or extending some layers past others, in order to facilitate attaching the rollable door membrane to a supporting frame.  
Claims 1-4, 6, 8-10, 14-15, 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klaffke et al, U.S. Patent No. 4,137,575
Klaffke discloses a thermal insulation structure comprising a closed cell foamed structure wherein the top side is lined with a porous material and the reverse side with an impenetrable structure.  The top side maybe elastic plastic foil, (film) in combination with a woven structure.  The plastic foil may be polyolefin.  The reverse side may also be a polyolefin film.  Thus the structure comprises a first polyolefin film, a closed cell polyolefin foam and a polyolefin woven or nonwoven layer.  The layers can be bonded by flame lamination.  See col. 2, lines 45 – 66.  The structure of Klaffke can be tightly rolled which is equated with the limitation of the structure being coilable.  See col. 2, lines 25-27.  Klaffke does not disclose that coiling and uncoiling changes the length of the structure, so it is reasonable to presume it will maintain a consistent linear dimension, (length).  Each of the layers is disclosed as being continuous.  The structure can be used as a tarpaulin for insulating pools and thus would be at least temporarily fastened to a structure.  
Klaffke differs from the claimed invention because it does not disclose the particularly claimed R value or the claimed thickness.  However, since Klaffke discloses employing the material as an insulation tarpaulin for a pool, it would have been obvious to have selected the layers so that the material had the desired R values and thickness which allowed it to function without being either too heavy or too light.  

Applicant's arguments filed  3/8/21 have been fully considered but are not persuasive.
Applicant argues that it would not have been obvious to have included perforations in the material of Sutherland because it is used as clothing and clothing with perforations or apertures would be unsatisfactory for insulation and/or for clothing.  However, almost all clothing has apertures, perforations or other openings, for example, in between fibers in woven or knitted materials. Further, perforations do not have to be large in order to render a material breathable but can be micro perforations/apertures.  
Applicant argues that the claims require the layers to be continuous and that a layer with perforations is not continuous.  However, the instant claims employ the term continuous to describe a foam material which has numerous cells.  Therefore, the term continuous as used in the claims cannot mean a solid material.  A perforated material would still be continuous along its linear dimension, in that the layer itself would extend continuously along its extent and would not have gaps which interrupted the continuity of the layer.  
With regard to Wachtell, Applicant argues that Wachtell does not teach a coilable material.  However, Wachtell clearly teaches that the flexibility of the structure can be increased or decreased by modifying the densities and thicknesses of the foam and liners.  See paragraph 0029.  Therefore, the degree of flexibility, (or coilabilty), 
Applicant argues that Wachtell teaches an upper limit on flexibility of about 125 degrees because that is the angle of the track relative to the length.  However, Wachtell states in paragraph 0029, the material “…may be flexible enough to bend across the horizontal dimension up to, for example, approximately 90 when running through the curved portion of the tracks 10.  The flexibility may be increased or decreased by modifying the densities and thicknesses of the foam and liners that are combined such that the panel is able to flex over a very tight radius or a long radius track curve as a particular door opening and track curvature dictates”.  Therefore, Wachtell does not include a hard fast limit on flexibility, but provides an example of 90 degrees and further teaches selecting particular variables to arrive at a material having the desired flexibility.  Therefore, if a more flexible panel was desired, Wachtell teaches how to modify the structure in order to make it even more flexible.  Thus, not only does Wachtell not teach a hard and fast upper limit on flexibility, it explicitly teaches how to make the material more flexible.  

Applicant argues that the claimed structure is continuous and has no seams, holes, apertures or other openings or separations as the material is uniform and continuous from top to bottom.  However, the instant claims recite that one layer is a closed cell foam.  A foam by definitions has numerous cells throughout.  Using the definition of continuous set forth by Applicant, the closed cell foam layer as claimed would also be excluded.  The claims do not include any limitations regarding uniformity, seams, holes, apertures or other openings or separations, but instead recite the three layers, one of which is a foam and thus by definition a cellular material, are continuous along the linear dimension.  The structure of Klaffke meets this limitation.  Therefore, the rejections are maintained.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789